Winkler, J.
The charge of the court is not free from objections. The general charge is perhaps sufficient, and . , jthe definitions substantially correct; but, where the attention .of the jury is specially called to the point as to what they - must believe in order to convict, we are of opinion that por- ^" tian of the charge fell short of the requirements of law, in ‘ ^ that it laid too much stress on the fact of killing the hog, unless it had been better connected with those portions of the charge relating to the intent of the accused at the time it is alleged the offense was committed.
The objectionable portion of the charge is as follows: “To justify a verdict of guilty, you must believe from the evidence, beyond a reasonable doubt, that the hog in question has been killed, and that the defendant is the guilty party.” With this exception, the charge submitted to the jury fairly the question of the guilt or innocence of the accused'.
The rule, however, is now settled that in misdemeanors and civil causes this court will not reverse a judgment on account of an erroneous charge, unless excepted to at the time by regular bill of exceptions.
We find no other matter demanding consideration. The judgment of the County Court is affirmed.

Affirmed.